In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Westchester County, dated August 25, 1969, which denied their motion to amend their bill of particulars with respect to paragraph (a) of item 10 therein. Order reversed, with $10 costs and disbursements, motion granted and bill of particulars deemed amended as requested by plaintiffs. In our opinion, there was no showing of prejudice or surprise to defendant; and, in sound discretion, leave to amend should have been granted. Rabin, P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.